DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/16/22 have been received. Claims 1, 5-7, 10,  11, 15-17, and 20 have been amended.
Claim Objections
3.	The objections to claims 6, 10, 16, and 20 are withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 112

4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-20 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-5, 9-11, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Bessa et al. (US 2009/0284216) as cited in IDS dated 8/6/20 in further view of Hamburgen et al. (US 2015/0207339).
Regarding claim 1, LaPointe discloses a battery pack to be used in motorized furniture(abstract, battery pack 14 in chair 10 in Fig. 1), the battery pack including: a plurality of cells(rechargeable batteries 28 & 30, Fig. 3, Col. 2, lines 40-52), the plurality of cells connected such that a threshold voltage is achieved(Col. 2, lines 63-67); and a motherboard coupled to the plurality of cells (circuit board 34, Fig. 3, Col. 2, lines 43-46), wherein the motherboard is configured to monitor and regulate each cell in the plurality of cells(Col. 3, lines 48-64), as well as the entire plurality of cells as a whole(Col. 3, lines 48-64), the battery pack is intended to accommodate a variety of styles and models of rechargeable batteries (Col. 2, lines 48-50) but does not explicitly disclose polymer cells and wherein the motherboard is further configured to alter a charging and discharging of each cell in the plurality of  cells individually such that all the cells in the plurality of polymer cells charge and discharge at the same rates.
Bessa teaches a power supply that can be used to carry, charge, and power a portable electronic device, as well as be operable by a user while mobile, between or during uses of the 
It would have been obvious to one of ordinary skill in the art to use as the rechargeable battery of LaPointe, polymer cells as taught by Bessa  as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Hamburgen teaches a battery pack architecture may include various combinations of series and parallel battery cells (also simply referred to as “cells”) ([0024]).  Hamburgen teaches the number of cells used in the battery pack and the configuration of the cells and rails may be selected and arranged based on an expected average use of the voltages by various different loads and in this manner, the battery pack may be isolated into various sub-sections, where each of the sub-sections may provide different voltages for different loads([0024]).  Hamburgen teaches in one aspect, the cells and rails in the battery pack may be arranged and configured based on the average expected use such that charge balancing among the cells or the sub-sections would not be needed and in this situation, all of the cells or sub-sections in the battery pack would charge and discharge at the same rate such that charge balancing or cell balancing would not be needed([0027]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, all the cells in the plurality of polymer cells charge and discharge at the same rates as taught by Hamburgen in order to provide voltage level based on the average expected use. 

It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe,  the threshold voltage is 25.9 volts in order to balance applications and voltage limits,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses the plurality of polymer cells comprises a voltage of 3.7 volts each(Bessa [0058]) but does not explicitly disclose exactly seven cells.
It would have been obvious to one of ordinary skill in the art to provide the battery pack of modified LaPointe with the plurality of polymer cells comprises exactly seven cells in order to balance applications and voltage limits,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 5, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses the plurality of polymer cells and the motherboard are configured to operate a motor (LaPointe, Col. 2, lines 43-47) but does not explicitly disclose two to six motors at the same time.
It would have been obvious to one of ordinary skill in the art to provide modified LaPointe, the motherboard configured to operate two to six motors as the same time in order to 
Regarding claim 9, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe further discloses the battery pack is configured to be charged with a trickle charger(LaPointe, Col. 3, lines 58-60). 
Regarding claim 10, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses a compact battery pack that includes a self-contained circuit board thereby allowing existing powered motion furniture to be more easily and inexpensively retrofitted with a standby power source (LaPointe, Col. 1, lines 39-42) but does not explicitly disclose the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3.
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 11, LaPointe discloses a motorized furniture system (abstract) comprising: one or more furniture pieces(chair 10, Fig. 1); one or more motors configured to move portions of the one or more furniture pieces(electric motor 18, Fig. 1); and a battery pack(battery pack 14, Fig. 1), the battery pack comprising: a plurality of  cells (rechargeable batteries 28 & 30, Fig. 3, Col. 2, lines 40-52), the plurality of cells connected such that a 
Bessa teaches a power supply that can be used to carry, charge, and power a portable electronic device, as well as be operable by a user while mobile, between or during uses of the portable electronic device (abstract).  Bessa teaches the batteries can be any suitable rechargeable batteries know to one of skill to be useful in portable electronic devices, and the battery power can vary ([0058]).  Bessa teaches the battery is a lithium ion battery or lithium polymer battery having a nominal voltage of about 3.7V ([0058]).
It would have been obvious to one of ordinary skill in the art to use as the rechargeable battery of LaPointe, polymer cells as taught by Bessa  as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Hamburgen teaches a battery pack architecture may include various combinations of series and parallel battery cells (also simply referred to as “cells”) ([0024]).  Hamburgen teaches the number of cells used in the battery pack and the configuration of the cells and rails may be selected and arranged based on an expected average use of the voltages by various different loads and in this manner, the battery pack may be isolated into various sub-sections, where each of the sub-sections may provide different voltages for different loads([0024]).  Hamburgen 
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, all the cells in the plurality of polymer cells charge and discharge at the same rates as taught by Hamburgen in order to provide voltage level based on the average expected use. 
Regarding claim 13, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not explicitly disclose wherein the threshold voltage is 25.9 volts.
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe,  the threshold voltage is 25.9 volts in order to balance applications and voltage limits,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 14, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses the plurality of polymer cells comprises a voltage of 3.7 volts each(Bessa [0058]) but does not explicitly disclose exactly seven cells.
It would have been obvious to one of ordinary skill in the art to provide the battery pack of modified LaPointe with the plurality of polymer cells comprises exactly seven cells in order to balance applications and voltage limits,  since it has been held that where the general conditions 
Regarding claim 15, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses the plurality of polymer cells and the motherboard are configured to operate a motor (LaPointe, Col. 2, lines 43-47) but does not explicitly disclose two to six motors at the same time.
It would have been obvious to one of ordinary skill in the art to provide modified LaPointe, the motherboard configured to operate two to six motors as the same time in order to increase adjustability, since  it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI).
Regarding claim 19, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe further discloses the battery pack is configured to be charged with a trickle charger(LaPointe, Col. 3, lines 58-60). 
Regarding claim 20, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses a compact battery pack that includes a self-contained circuit board thereby allowing existing powered motion furniture to be more easily and inexpensively retrofitted with a standby power source (LaPointe, Col. 1, lines 39-42) but does not explicitly disclose the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3.
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 3, or 3) 6000 mAh to 605.22 cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Bessa et al. (US 2009/0284216) as cited in IDS dated 8/6/20 in further view of Hamburgen et al. (US 2015/0207339) as applied to claim 1 above, in further view of Kim et al. (US 2019/0006722) as cited in IDS dated 8/6/20.
Regarding claim 2, modified LaPointe discloses all of the claim limitations as set forth above.  Modified LaPointe does not disclose further comprising a second motherboard for connecting directly to the plurality of polymer cells, wherein the second motherboard is electrically connected to the motherboard.
Kim teaches the electronic device may include a power management circuit configured to supply power to the electronic device; a first battery electrically connected with a power input port of the power management circuit; a second battery electrically connected with the power input port; a first charging circuit configured to charge the first battery; a second charging circuit configured to charge the second battery; a first power supply control circuit electrically connected between the first charging circuit and the power management circuit, and configured to control a leakage current due to a voltage difference between the first battery and the second battery; and a second power supply control circuit electrically connected between the second charging circuit and the power management circuit and configured to control the leakage current([0006]).  Kim teaches further comprising a second motherboard for connecting directly to the plurality of  cells, wherein the second motherboard is electrically connected to the motherboard([0030], [0032]).
.
9.	Claims 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Bessa et al. (US 2009/0284216) as cited in IDS dated 8/6/20 in further view of Hamburgen et al. (US 2015/0207339) as applied to claim 1 above, in further view of  Lupo et al. (US 2018/0301918) as cited in IDS dated 8/6/20.
Regarding claim 6, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose further comprising a LED light configured to represent remaining power in the battery pack.
	Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches the battery power module 112 may also have an LED which serves as a battery status indicator 116 that displays one type of color during charging and another type of color when the charging is complete (Figs. 11 & 12, [0061]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, a LED light configured to represent remaining power in the battery pack as taught by Lupo  in order to serve as a battery status indicator.
Regarding claim 7, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose further comprising a buzzer configured to notify a user that a battery level is 10% or less when the user activates a motor.

It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe,  a buzzer configured to notify a user that the battery level is 10% or less when the user activates the motor as taught by Lupo in order to conserve the furniture battery’s power.
Regarding claim 8, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose the motherboard includes a Bluetooth processor such that a user can turn off the battery output using a mobile device. 
Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches a user may also be notified that the furniture's battery 102 has reached a low voltage threshold(Fig. 11, [0058]). Lupo teaches the user may then activate the power switch 80 to help conserve the furniture battery's power ([0058]).  Lupo teaches the notifications may be received in any number of ways such as, but not limited to, an audible alert or a wireless transmission on a user's remote device and in a wireless system, the user may activate the charging power switch remotely through a user's wireless first device([0058]).
.
10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Bessa et al. (US 2009/0284216) as cited in IDS dated 8/6/20 in further view of Hamburgen et al. (US 2015/0207339) as applied to claim 11 above, in further view of Kim et al. (US 2019/0006722) as cited in IDS dated 8/6/20.
Regarding claim 12, modified LaPointe discloses all of the claim limitations as set forth above.  Modified LaPointe does not disclose further comprising a second motherboard for connecting directly to the plurality of polymer cells, wherein the second motherboard is electrically connected to the motherboard.
Kim teaches the electronic device may include a power management circuit configured to supply power to the electronic device; a first battery electrically connected with a power input port of the power management circuit; a second battery electrically connected with the power input port; a first charging circuit configured to charge the first battery; a second charging circuit configured to charge the second battery; a first power supply control circuit electrically connected between the first charging circuit and the power management circuit, and configured to control a leakage current due to a voltage difference between the first battery and the second battery; and a second power supply control circuit electrically connected between the second charging circuit and the power management circuit and configured to control the leakage current([0006]).  Kim teaches further comprising a second motherboard for connecting directly 
	It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, a second motherboard for connecting directly to the plurality of  cells, wherein the second motherboard is electrically connected to the motherboard as taught by Kim in order to control leakage current.
11.	Claims 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Bessa et al. (US 2009/0284216) as cited in IDS dated 8/6/20 in further view of Hamburgen et al. (US 2015/0207339) as applied to claim 11 above, in further view of  Lupo et al. (US 2018/0301918) as cited in IDS dated 8/6/20.
Regarding claim 16, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose further comprising a LED light configured to represent remaining power in the battery pack.
	Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches the battery power module 112 may also have an LED which serves as a battery status indicator 116 that displays one type of color during charging and another type of color when the charging is complete (Figs. 11 & 12, [0061]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, a LED light configured to represent remaining power in the battery pack as taught by Lupo  in order to serve as a battery status indicator.

Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches a user may also be notified that the furniture's battery 102 has reached a low voltage threshold (Fig. 11, [0058]).  Lupo teaches the user may then activate the power switch 80 to help conserve the furniture battery's power and the notifications may be received in any number of ways such as, but not limited to, an audible alert ([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe,  a buzzer configured to notify a user that the battery level is 10% or less when the user activates the motor as taught by Lupo in order to conserve the furniture battery’s power.
Regarding claim 18, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose the motherboard includes a Bluetooth processor such that a user can turn off the battery output using a mobile device. 
Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches a user may also be notified that the furniture's battery 102 has reached a low voltage threshold(Fig. 11, [0058]). Lupo teaches the user may then activate the power switch 80 to help conserve the furniture battery's power ([0058]).  Lupo teaches the notifications may be received in any number of ways such as, but not 
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the motherboard includes a Bluetooth processor such that a user can turn off the battery output using a mobile device as taught by Lupo in order to conserve the furniture battery’s power.
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724